Reasons for Allowance
Claims 1-4, 6-9, and 22-34 are allowed.

The following is an examiner’s statement of reasons for allowance:
	The closest prior art of record is Bandyopadhyay (US 2004/0016912) and Patel (US 6,528,572).
	Bandyopadhyay discloses a polymeric composite formed into a conductive sheet (0030) comprising a thermosetting silicon resin and conductive filler which is a mixture of carbon nanotubes and carbon black (0013). 
	Patel discloses a conductive polymeric composition comprising carbon nanotubes having an aspect ratio of greater than or equal to 5 and being present in an amount of 0.025 to 30 wt% (column 3, lines 45-50) and carbon black in an amount of from 2 to 25 wt% (column 4, lines 5-8).
	While Bandyopadhyay teaches the carbon nanotubes and carbon black being intimately mixed in the resin (0033), Bandyopadhyay does not disclose the carbon nanotubes and carbon black being a dried paste added to the resin material. As argued by applicant, and as further supported by the affidavit submitted 10/27/2020 there is a structural difference between the prior arts uniform dispersion and the claimed conductive sheet due to the carbon composite filler being a dried carbon composite filler paste. In particular, as can be seen from photograph A, uniform dispersion i.e., dispersion without air cells, cavities, voids and/or cracks, or uncured parts is formed when the carbon composite filler is a dried carbon composite paste compared to the prior art mixture which is not a dried paste (photograph B). 
	Given there is a clear structural difference between the uniform dispersion taught in the prior art and as required by the claimed invention due to the carbon composite filler being a dried carbon composite filler paste, the claims are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781